DETAILED ACTION

This Office Action is in response to the application as originally filed on 06/23/2021. 
Status of the claims:
Original claims 1-4 are cancelled.
Claims 5-8 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Preliminary Amendment filed 05/23/2022. By this request, claims 1-4 have been cancelled and new claims 5-8 have been submitted. Upon entry of the claim’s amendment pending claims 5-8 will be fully examined for patentability.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 5 is objected to because the phrase “generation circuit” is not introduced by an Article. As “circuit” refers to a singular (countable) noun, an article “a” should appear before said noun. Appropriate correction is requested.	
Claim 5 is objected to because the phrase “transmission circuit” is not introduced by an Article. As “circuit” refers to a singular (countable) noun, an article “a” should appear before said noun. Appropriate correction is requested.
Claims 6 is objected to for its preamble phrase “The integrated circuit according to the claim 5”. It is respectfully requested amending said phrase as “The integrated circuit according to  claim 5”. Appropriate correction is requested.
Claim 7 is objected to because the phrase “reception circuit” is not introduced by an Article. As “circuit” refers to a singular (countable) noun, an article “a” should appear before said noun. Appropriate correction is requested.
Claim 7 is objected to because the phrase “demodulation circuit” is not introduced by an Article. As “circuit” refers to a singular (countable) noun, an article “a” should appear before said noun. Appropriate correction is requested.
Claims 8 is objected to for its preamble phrase “The integrated circuit according to the claim 7”. It is respectfully requested amending said phrase as “The integrated circuit according to  claim 7”. Appropriate correction is requested.

Double Patenting Rejections
The following claims are objected to because of the following informalities: The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Pending claims 5-8 of the present application are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 7, 8 of US. Patent No. 11374631. The subject matter claimed in the instant application is fully disclosed in the referenced US Patent and would be covered by any patent granted on that US Patent since the referenced US Patent and the instant application are claiming common subject matter, as follows:
The following table illustrates the conflicting claim pairs of the present application and said US Patent No.
Present App.
5
6
7
8
US Patent No. 11374631
3
4
7
8


And, the following table illustrates the limitations of pending independent claim 5 of the present application when compared against the limitations of independent claim 3 of the conflicting US Patent No. 11374631.  The similarities are underlined for purposes of clarity.

Pending claim of 17/750626

5. An integrated circuit comprising: 
generation circuit, 
which, in operation, controls generating data, 
a first control information, and a second control information, the first control information indicating whether a precoding operation is used for the data for a spatial multiplexing, the second control information indicating whether a precoding matrix is regularly hopping when the precoding operation is used for the data for the spatial multiplexing; and 
transmission circuit, which, in operation, 
controls transmitting the data and at least one of the first control information and the second control information, 
wherein when the precoding matrix is regularly hopping in the data, N different precoding matrixes are used for symbols within a period, and the N different precoding matrixes are repeatedly used between each period, where N is an integer and is same as a number of the symbols within the period.

Conflicting claim of US Pat. No. 11374631

3. A communication apparatus comprising:
circuit, 
which, in operation, generates data, 
a first control information, and a second control information, the first control information indicating whether a precoding operation is used for the data for a spatial multiplexing, the second control information indicating whether a precoding matrix is regularly hopping when the precoding operation is used for the data for the spatial multiplexing; and
a transmitter, which, in operation, 
transmits the data and at least one of 
the first control information and the second control information,
wherein when the precoding matrix is regularly hopping in the data, N different precoding matrixes are used for symbols within a period, and the N different precoding matrixes are repeatedly used between each period, where N is an integer and is same as a number of the symbols within the period.



As the table above illustrate (see underlined), the only difference between claims of the present application and that of the claim of  the conflicting US Pat. No. 11374631 is a functional language “generation circuit” is used to express the “circuit” which, in operation, controls generating data, a first control information, and a second control information . However, the functional language “generation circuit” is merely a statement of intended use or statement purpose for the invention; and does not add any limitation to the claim nor does it narrow scope of the claim. Accordingly and based on the comparison of the above Table, it is clear that although the claims of the pending application and the conflicting US Patent are not identical, they are not patentably distinct from each other because 1) the Independent claims (e.g. claims 5 and 7) in the pending present application are broader than their conflicting claims in scope; wherein the claimed features, including concepts, structure and functional details are all substantially the same or similar to the relevant teachings in their conflicting claims, and 2) the differences, if any, between the conflicting claims are only in wordings that do not change the concept, scope and/or functional details of the invention. Accordingly, the subject matter claimed in the instant application is fully disclosed in the referenced US Patent and would be covered by any patent granted on that US Patent since the referenced US Patent and the instant application are claiming common subject matter. Thus, it is noted that allowing the pending present application would result in an unjustified or improper timewise extension of the "right to exclude" grated by a patent. Accordingly, a nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim would have been obvious over, the referenced US Patent No. claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632